DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
The Amendment filed 11/18/2021 has been entered.  Claims 9-19 are pending in the application with claim 1 amended, claims 1-8 cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 9 recites the limitation “wherein the control unit is configured to separately adjust a level of the first output of gas and a level of the second output of gas, thereby enabling the control unit to determine flow rates of the gas and the liquid across the optical surface” in Lines 9-11, wherein the specification fails to disclose how the control unit is able to determine flow rates of gas and liquid across the optical surface.  It’s the examiner’s understanding that the control unit is able to control the flow rate of liquid and/or gas across the optical surface by adjusting valves associated with the gas line gas output and the wash line gas output.  However, the specification does not expressly disclose how the flow rate of liquid and/or gas is determined across the optical surface.  Additionally, the determining of flow rates of the gas and liquid across the optical surface appears to merely be an intended use limitation since there’s no structural component associated with the control unit in the claim that performs the determination/calculation of the flow rate across the optical surface.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torisawa et al. (US Patent Application Publication No. 2015/0290404, hereinafter Torisawa).

In regard to claim 9, Torisawa discloses a control unit (66) for controlling a flow of gas and liquid across an optical surface of a scope via a channel device and a scope accessory (the channel device and scope are not positively recited features of the invention, the control unit is capable of being used with a channel device and scope to control flow of gas and liquid across an optical surface of a scope, Figs. 16-17), the control unit comprising:
a gas inlet (113) configured to receive a supply of gas (110, Fig. 17);
a gas line gas output (144) configured to output a first output of gas from the supply of gas to cause the flow of gas across the optical surface (the gas line gas output is configured to deliver gas and is capable of delivering gas across the optical surface of a scope); and
a wash line gas output (145) configured to output a second output of gas from the supply of gas to cause the flow of liquid across the optical surface (the gas line is configured to deliver gas to a water tank (27) for delivering liquid to an endoscope and would be capable of causing the flow of liquid across the optical surface, Fig. 17),
wherein the control unit is configured to separately adjust a level of the first output of gas and a level of the second output of gas (the control unit can adjust the first output of gas and second output of gas via opening/closing of the solenoid valves (120, 122)), thereby enabling the control unit to determine flow rates of the gas and the liquid across the optical surface (the control unit detects the flow rates of the first and second output of gas via pressure sensor (126, 127, 128, 129), Fig. 17.  The pressure sensors detect the flow rate of gas within internal conduit (142) as well as detects the pressure within the gastrointestinal tract thereby controlling a flow rate of gas from the control unit for insufflating the gastrointestinal tract.  The examiner would further like to note that the control unit determining flow rates of the gas and liquid across the optical surface is merely intended use since there’s no structure associated with the control unit configured to perform the intended function and further it’s also intended use that the control unit is used to deliver gas and/or liquid across an optical surface of a scope, therefore the claim is being interpreted as only requiring the control unit to be capable of controlling a flow rate of the gas being output from the control unit).

In regard to claim 10, Torisawa teaches further comprising a gas line binary valve (122) switchable between a closed position and a fully open position to provide binary control of gas flow through the gas line gas output (Par. 78-79, Fig. 17).

In regard to claim 11, Torisawa teaches further comprising a gas line variable valve (122) switchable between a plurality of positions including at least a closed position, a partially open position and a fully open position to provide variable control of gas flow through the gas line gas output (the solenoid valve (122) transitions between open and closed positions, where the valve would be in a partially open position during transitioning from the open to closed position, the examiner would further like to note the claim does not recite any type of controller/processor for transitioning the valve to open, partially open or closed positions and therefore the valve just merely needs to be capable of assuming each position).

In regard to claim 12, Torisawa teaches further comprising a wash line binary valve (120) switchable between a closed position and a fully open position to provide binary control of gas flow through the wash line gas output (Par. 78-79, Fig. 17).

In regard to claim 13, Torisawa teaches further comprising a wash line variable valve (120) switchable between a plurality of positions including at least a closed position, a partially open position and a fully open position to provide variable control of gas flow through the wash line gas output (the solenoid valve (122) transitions between open and closed positions, where the valve would be in a partially open position during transitioning from the open to closed position, the examiner would further like to note the claim does not recite any type of controller/processor for transitioning the valve to open, partially open or closed positions and therefore the valve just merely needs to be capable of assuming each position).

In regard to claim 14, Torisawa teaches further comprising an identification sensor configured to detect a presence of the channel device and identify a property of the channel device (Torisawa teaches a third and fourth pressure sensors (128, 129) configured to detect a pressure within the gastrointestinal tract through the insufflation tube (64, channel device), the pressure reading from the third and fourth pressure sensors provide an indication of whether or not the insufflation tube (64) is attached to the automatic insufflation connector (144)).

In regard to claim 15, Torisawa teaches the control unit being configured to implement at least one predetermined flow routine comprising a predetermined gas flow routine and a predetermined liquid flow routine (via automatic insufflation mode, Par. 71, the examiner would further like to note that a processor has not been claimed which implements the flow routines and therefore the ability for the control unit to implement predetermined flow routines is merely intended use).

In regard to claim 16, Torisawa teaches wherein a first routine of the at least one predetermined flow routine includes a first period of time and a second period of time after the first period of time, an average gas flow rate through the gas line gas output being higher during the first period of time than during the second period of time (the control unit (130) transitions between ON and OFF states in which the average gas flow rate through the gas line gas output is higher during the ON state than the OFF state, Par. 97,98).

In regard to claim 17, Torisawa teaches wherein, in the first routine of the at least one predetermined flow routine, a gas flow rate through the wash line gas output is zero during the first period of time and the second period of time (Par. 149, the manual operation cannot be performed when automatic insufflation is performed thereby preventing gas flow to the wash line gas output when gas flow is directed through the gas line gas output).

In regard to claim 18, Torisawa teaches wherein a routine of the at least one predetermined flow routine includes at least one pulse of gas flow through the gas line gas output (the routine is capable of being a pulse of gas flow by transitioning the solenoid valve (122) between open and closed positions would result in a pulse of gas flow through the gas line gas output).

In regard to claim 19, Torisawa teaches a routine of the at least one predetermined flow routine includes at least one pulse of gas flow through the gas line wash output (the routine is capable of being a pulse of gas flow by transitioning the solenoid valve (120) between open and closed positions would result in a pulse of gas flow through the wash line gas output).

Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive.
Applicant argues: 
	“Claim 9 is amended to provide “wherein the control unit is configured to separately adjust a level of the first output of gas and a level of the second output of gas, thereby enabling the control unit to determine flow rates of the gas and the liquid across the optical surface.” Support for this amendment is at least in page 15, lines 1-4 of the originally field specification, which generally corresponds to paragraph [0071] of the published application.  The Applicant submits that Torisawa does not disclose at least this feature of claim 9 and, as a result, does not anticipate claim 9.  Torisawa discloses an insufflation apparatus 66 which includes an air/water insufflation nozzle 56 for cleaning an observation optical system 52. (See, é.g., paragraph [0056]). As noted in paragraphs [0046] and [0056], the nozzle 56 is operated by a hand operating unit 14, which includes an air/water insufflation button 32. More specifically, when the operator presses the air/water insufflation button 32, the apparatus delivers a jet of water or air to the observation optical system 52. Stated differently, control and adjustment of air and water flow in Torisawa is controlled by the hand operating unit 14 and not by the insufflation apparatus 66. Torisawa does not disclose the insufflation apparatus 66 unit being “configured to separately adjust a level of the first output of gas [to the gas line gas output] and a level of the second output of gas [to the wash line gas output]”, e.g., to adjust the flow rate of liquid and gas, nor of the control unit being able to do so to determine the flow rate across the optical surface of a scope. Rather, Torisawa is primarily concerned with insufflation as opposed to controlling the flow of liquid across an optical surface of a scope.  Accordingly, the Applicant submits that claim 9 is not anticipated by Torisawa.”

The examiner disagrees since the control unit merely needs to be capable of delivering gas and/or liquid to an optical surface of a scope and does not need to expressly be used for delivering gas and/or liquid to an optical surface of the scope.  The claimed invention only requires a control unit having a gas line gas output configured to output a first output of gas and a wash line gas output configured to output a second output of gas with the level of output of the first and second output of gas be separately adjustable.   Torisawa teaches of first and second gas outputs (144, 145) that can be separately adjustable via opening/closing of solenoid valves (120, 122), Fig. 17.

Examiner Comments
In order to advance prosecution, the examiner suggests positively reciting the channel device and scope accessory as structural components of the invention  with some structure regarding the channel device delivering liquid to the scope accessory via gas output from the wash line gas output.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        December 1, 2021